Exhibit 10.44

AGREEMENT OF SUBLEASE

THIS AGREEMENT OF SUBLEASE (this “Sublease”), made as of June 22, 2016, between
HUNTON & WILLIAMS LLP, a Virginia registered limited liability partnership
(“Sublessor”), having an office at 2200 Pennsylvania Avenue, N.W., Washington,
DC 20037, and VANDA PHARMACEUTICALS INC., a Delaware corporation (“Sublessee”),
having an office at 2200 Pennsylvania Avenue, N.W., Washington, DC 20037,
recites and provides:

RECITALS

Sublessor is the tenant under that certain Lease dated December 18, 2008
(including Rider Number 1 to Lease thereto), as amended by that certain
Amendment No. 1 to Lease dated as of August 16, 2011 and that certain
Declaration of Lease Commencement dated as of November 18, 2011, between SQUARE
54 OFFICE OWNER LLC, a Delaware limited liability company, as landlord
(“Landlord”), and Sublessor, as tenant, and as further amended by that certain
Non-Disturbance and Attornment Agreement dated as of December 18, 2008, between
Landlord, Sublessor and The George Washington University, a federally chartered
nonprofit corporation, as ground lessor (collectively, the “Lease”).

Pursuant to the Lease, Sublessor presently leases, in addition to other space,
the fifth floor in the East Tower of the building located at 2200 Pennsylvania
Avenue, N.W., Washington, DC 20037 (the “Building”), for a term expiring on July
31, 2026 (unless extended or sooner terminated pursuant to the terms of the
Lease). The space in the Building leased by Sublessor pursuant to the Lease is
referred to herein as the “Lease Premises”).

Sublessor now desires to sublease to Sublessee a portion of the Lease Premises
on the fifth floor of the East Tower of the Building containing approximately
9,928 rentable square feet, more particularly shown by black, bold highlighting
around the perimeter thereof on Exhibit A hereto (the “Sublease Premises”), and
Sublessee desires to sublease the Sublease Premises from Sublessor, all on the
terms set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows.

1. Demise.

(a) Subject to and in accordance with the provisions of this Sublease, Sublessor
does hereby sublease to Sublessee and Sublessee does hereby sublease from
Sublessor the Sublease Premises for the Sublease Term (defined below). The
sublease of the Sublease Premises includes the right, together with Sublessor
and other tenants of the Building, to use the common and public areas within the
Building and the Project (as defined in the Lease) that Sublessor is entitled to
use from time to time pursuant to and in accordance with this Sublease and the
Lease, which areas at present include, without limitation, the fitness center,
the rooftop terrace (including, without limitation, the right to hold “events”
on the rooftop terrace in accordance with Section 14.10 of the Lease), loading
dock, freight elevator, communication risers and the parking garage (for monthly
contract parkers). Notwithstanding the foregoing, Sublessee shall not have any
of the rights of Sublessor to install antennas or other equipment on the
Building roof pursuant to Article XXVIII of the Lease.



--------------------------------------------------------------------------------

(b) Sublessor agrees that, at no charge, it shall arrange for Sublessee to be
provided with forty (40) key fobs which provide access to the Sublease Premises
as well as to the fitness center, the rooftop terrace, the parking garage (for
monthly contract parkers) and such other common areas that Sublessee is entitled
to access pursuant to this Sublease. Any additional or replacement key fobs
requested by Sublessee shall be obtained by Sublessee directly from Datawatch at
Sublessee’s sole cost and expense. Sublessee shall take appropriate security
measures to limit the use of such key fobs to persons authorized by Sublessee,
and shall store any unused key fobs in a secure location to prevent their use by
unauthorized persons. Sublessee shall notify Datawatch (by telephone at (301)
280-4321 or (800) 899-9872, and by email to Helpdesk@datawatchsystems.com) and
Sublessor immediately if it should learn that any of such key fobs are stolen or
otherwise cannot be accounted for. At the end of the Sublease Term, Sublessee
shall return all of such key fobs to Sublessor, and if any of such key fobs are
missing or not operational, Sublessee shall pay any replacement fees charged by
Landlord.

(c) Prior to the November 1, 2016, Sublessor will, at its expense, create a
multitenant corridor on the 5th Floor, as more particularly shown on Exhibit A
(“Sublessor’s Work”) and upon completion of Sublessor’s Work the Sublease
Premises shall be made available to Sublessee.

2. Sublease Term.

(a) The term of this Sublease will commence on the Commencement Date and end on
July 31, 2026 (the “Sublease Term”). The “Commencement Date” shall be January 1,
2017. Sublessee shall be entitled to take possession of the Sublease Premises on
the later of (i) October 1, 2016, or (ii) thirty (30) days following approval
from Landlord of the Sublease. On or before the Commencement Date, Sublessee
shall have delivered to Sublessor the Security Deposit (defined below) and the
Base Rent (defined below) for the first full month of the Sublease Term.
Notwithstanding the foregoing, if completion of Sublessee Improvements is
delayed beyond January 1, 2017, after Sublessee used all reasonable efforts to
complete same in accordance with this Sublease, due to failure of Sublessor to
review and approve Plans and Specifications or contractors, as and when required
in Sections 15(b) and (c) below, the Commencement Date shall be extended by one
day for each day of delay. If the Sublease Premises have not been delivered to
Sublessee with Sublessor’s Work completed by November 1, 2016, Sublessee may
terminate this Sublease.

(b) Notwithstanding any other provision of this Sublease, the termination or
expiration of the Lease for any reason shall automatically result in the
termination of this Sublease immediately upon any such termination or expiration
of the Lease, and, except as otherwise expressly provided herein, the
obligations of the parties hereunder to be performed from and after such
termination or expiration shall cease as of the date of such expiration or
termination of the Lease. Sublessor shall in no event be liable to Sublessee for
any loss or damage occasioned by, or resulting from, the expiration or
termination of the Lease unless the Lease is terminated by the Landlord as a
direct result of any default by Sublessor under any provision of the Lease that
Sublessee is either not obligated to perform pursuant to this Sublease or is
obligated to perform pursuant to this Sublease but Sublessor’s default is not
due to the nonperformance of such provision by Sublessee. Notwithstanding
anything in the foregoing to the contrary, should Sublessor terminate the Lease
for any reason, other than as a result of casualty or eminent domain, and such
termination results in the termination of this Sublease and whether or not any
direct lease is entered into between Sublessee and Landlord, then Sublessor
shall be obligated to pay to Sublessee a sum equal to any Base Rent not abated
under Section 3(b) and Allowance under Section 15(a) remaining unpaid due to any
such early termination, as Sublessee’s sole and exclusive remedy hereunder.

 

-2-



--------------------------------------------------------------------------------

3. Base Rent.

(a) The annual base rent (the “Base Rent”) for the Sublease Premises shall be
increased by four percent (4.0%) on each anniversary of the Commencement Date as
follows:

 

     Base Rate/RSF      Annual Base
Rent      Monthly Base Rent  

January 1, 2017 through December 31, 2017

   $ 59.00       $ 585,752.00       $ 48,812.66   

January 1, 2018 through December 31, 2018

   $ 61.36       $ 609,182.08       $ 50,765.17   

January 1, 2019 through December 31, 2019

   $ 63.81       $ 633,505.68       $ 52,792.14   

January 1, 2020 through December 31, 2020

   $ 66.37       $ 658,921.36       $ 54,910.11   

January 1, 2021 through December 31, 2021

   $ 69.02       $ 685,230.56       $ 57,102.55   

January 1, 2022 through December 31, 2022

   $ 71.78       $ 712,631.84       $ 59,385.99   

January 1, 2023 through December 31, 2023

   $ 74.65       $ 741,125.20       $ 61,760.43   

January 1, 2024 through December 31, 2024

   $ 77.64       $ 770,809.92       $ 64,234.16   

January 1, 2025 through December 31, 2025

   $ 80.75       $ 801,686.00       $ 66,807.17   

January 1, 2026 through July 31, 2026

   $ 83.98       $ 833,753.44       $ 69,479.45   

(b) Provided that no default by Sublessee then exists under this Sublease, and
Sublessee fails to cure such default within any applicable notice and cure
period set forth in (including those incorporated by reference into) this
Sublease, then the Base Rent shall be abated for a period of nine (9) months
commencing on the Commencement Date.

(c) Base Rent shall be payable in twelve (12) equal monthly installments in
advance in immediately available funds on the first day of each and every
calendar month during the Sublease Term, without prior demand therefor and
without setoff or reduction whatsoever, except for any holdback, setoff or
reduction permitted under Section 3(d) of this Sublease and further except that
Base Rent for any partial month at the beginning or end of the Sublease Term
shall be prorated on a daily basis. Base Rent and all Additional Rent (defined
below) under this Sublease shall be payable in United States Dollars.

 

  (i) Base Rent shall be paid by check to:

Hunton & Williams LLP

PO BOX 405759

Atlanta, GA 30384-5759

 

-3-



--------------------------------------------------------------------------------

  (ii) or by wire transfer of immediately available fed funds to:

Bank: SunTrust Bank, Richmond, VA

Account Name: Hunton & Williams Operating Account

Account Number: 001458094

ABA Transit Routing No: 061000104

(d) If Sublessor shall be entitled to holdback, set-off or abate “Base Rent”
under the Lease for the Sublease Premises on account of any casualty, failure of
the Landlord to deliver services required by the Lease or other matter that
adversely affects Sublessee’s occupancy of the Sublease Premises, then Sublessee
shall be entitled to the same holdback, set-off or abatement right for Base Rent
hereunder on a pro-rata basis. For illustrative purposes only, if Sublessor is
entitled to abate 50% of the base rent payable under the Lease for the Sublease
Premises, then Sublessee shall be entitled to abate 50% of the Base Rent
hereunder.

4. Additional Rent.

(a) In addition to Base Rent and the other amounts provided for in this
Sublease, Sublessee shall be responsible for paying any amounts charged by
Landlord or incurred by Sublessor under the Lease on account of any additional
services that are not included in Operating Expenses under the Lease which are
requested or incurred by Sublessee and provided by Landlord or Sublessor in
respect of the Sublease Premises, including, but not limited to, additional
cleaning charges, additional HVAC or overtime charges for HVAC, excess use
charges for electricity, water or other utilities, security services, supplies
and materials, freight elevator services, parking charges, and construction or
construction-related charges. For the avoidance of doubt, Sublessee shall not
have any obligation to pay any “Operating Expenses” (which term includes, among
other things, “Real Estate Taxes,” “Project Common Expenses” and standard
utility charges as contemplated by Section 4.1(b)(1)(i) of the Lease), as
defined in the Lease, and Sublessor and Sublessee acknowledge that the Base Rent
and escalations provided for herein includes 100% of Sublessee’s required
contribution towards Operating Expenses.

(b) In addition to Base Rent and the other amounts provided for in this
Sublease, Sublessee shall be responsible for paying, or reimbursing Sublessor
for, any charges or costs imposed by Landlord on account of any failure of
Sublessee to perform or comply with its obligations under this Sublease which
result in a default or other charge under the Lease including, without
limitation, the following: any increases in insurance premiums under Article
XIII of the Lease resulting from Sublessee’s use of the Sublease Premises; any
charges imposed by Landlord under Article VIII of the Lease as a result of
Sublessee’s failure to properly maintain or repair the Sublease Premises; any
charges imposed by Landlord under Article IX of the Lease for discharging any
liens arising from any work performed, material furnished or obligations
incurred by or for Sublessee or the Sublease Premises; any amounts imposed by
Landlord under Article XIX of the Lease for curing any defaults of Sublessee in
respect of the Sublease Premises, any parking charges imposed under the Lease
for reserved or non-reserved parking spaces assigned to or requested by
Sublessee, including any reserved or non-reserved parking spaces in excess of
the number provided for in Section 27 below.

(c) In addition to Base Rent and the other amounts provided for in this
Sublease, Sublessee shall be responsible for paying, prior to delinquency, all
personal property taxes assessed in respect of Sublessee’s personal property, if
any.

(d) All amounts that are payable by Sublessee under this Sublease (including,
without limitation, the provisions incorporated by reference from the Lease)
other than Base Rent shall be referred to in this Sublease as “Additional Rent.”
Unless specifically provided otherwise herein, all

 

-4-



--------------------------------------------------------------------------------

Additional Rent shall be payable by Sublessee directly to Landlord as and when
due or to Sublessor within thirty (30) days after Sublessee’s receipt of an
invoice for the same from Sublessor. The remedies afforded Sublessor for the
non-payment of Additional Rent by Sublessee shall be the same as for nonpayment
of Base Rent.

(e) Any installment of Base Rent or Additional Rent not received by Sublessor
within ten (10) days following the due date thereof shall be subject to a late
payment charge equal to five percent (5%) of the amount due, which charge
Sublessee shall pay to Sublessor upon demand.

(f) Additional Rent payable to Sublessor shall be paid to Sublessor at the
address or per the wiring instructions provided in Section 3(c). Additional Rent
payable to Landlord shall be paid to Landlord at the address that Sublessor
shall designate in writing to Sublessee.

(g) Subject to Sublessee’s compliance with its payment and reimbursement
obligations under this Sublease including, without limitation, those under
Section 3 above and this Section 4, Sublessor shall pay all “Base Rent”,
“Additional Rent” and “Operating Expenses” as such terms are defined in the
Lease, as and when such payments are required to be made under the Lease.
Consequently, only Sublessor shall be entitled to dispute or audit such amounts,
or to receive refunds of any overpayments of such amounts or the benefit of any
reductions in such amounts.

5. Insurance and Casualty.

(a) In addition to any insurance required by the Lease, Sublessee shall obtain,
at Sublessee’s sole cost and expense, and maintain during the Sublease Term, the
following insurance coverage: (i) a general liability insurance policy with a
combined property damage, bodily injury and death liability limit or combination
thereof of at least $5,000,000, which policy shall be primary and
non-contributing as to claims relating to injury or damage that occurs within
the Sublease Premises, and (ii) a property insurance policy covering all office
furniture, business and trade fixtures, office equipment, movable partitions,
merchandise and all other items of Sublessee’s property in the Sublease
Premises, and Sublessee’s Improvements (such insurance shall be written on an
“all risks” of physical loss or damage basis, for the full replacement cost
value new without deduction for depreciation of the covered items and in amounts
that meet any co-insurance clauses of the policies of insurance, and shall
include coverage for damage or other loss caused by fire or other peril,
including vandalism and malicious mischief, theft, water damage of any type,
including sprinkler leakage, bursting or stoppage of pipes, and explosion.
Sublessee shall deliver a certificate of such insurance coverage including
coverage required by the Lease), in the form required by the Lease, to Sublessor
contemporaneously with Sublessee’s execution of this Sublease, and shall from
time to time thereafter deliver renewal certificates to Sublessor prior to the
expiration of such insurance coverage. The company or companies writing such
insurance, as well as the form of such insurance, shall at all times be subject
to the Landlord’s approval in accordance with the provisions of the Lease and
Sublessor’s reasonable approval and any such company or companies shall be
licensed to do business in the jurisdiction in which the Sublease Premises are
located. In addition to any others required by the Lease, the Landlord and
Sublessor shall be named as additional insureds on all general liability
insurance policies and as loss payee on all property insurance policies
Sublessee is required to maintain hereunder, which policies shall contain
provisions that they cannot be canceled except upon not less than thirty (30)
days’ prior written notice to all additional insureds.

(b) Sublessee hereby releases the Landlord, Sublessor, and any superior
mortgagee or superior lessor from any and all liability or responsibility (to
Sublessee or anyone claiming through or under Sublessee by way of subrogation or
otherwise) for any loss or damage to real or personal property in or around the
Sublease Premises caused by fire or any other insured peril, even if such fire
or other casualty shall have been caused by the fault or negligence of the
released party or anyone for whom such

 

-5-



--------------------------------------------------------------------------------

party may be responsible, to the extent such loss or damage is covered by
insurance policies actually maintained by Sublessee or which would have been
covered by the policies required hereunder to be maintained by Sublessee.
Sublessee shall procure insurance policies with such a waiver of subrogation and
with a clause or endorsement to the effect that any such release shall not
adversely affect or impair said policies or prejudice the right of the releasor
to recover thereunder. Sublessor hereby releases Sublessee from any and all
liability or responsibility (to Sublessor or anyone claiming through or under
Sublessor by way of subrogation or otherwise) for any loss or damage to real or
personal property in or around the Sublease Premises caused by fire or any other
insured peril, even if such fire or other casualty shall have been caused by the
fault or negligence of the released party or anyone for whom such party may be
responsible, to the extent such loss or damage is covered by insurance policies
actually maintained by Sublessor or required to be maintained by Sublessor under
the Lease. Sublessor shall procure insurance policies with such a waiver of
subrogation and with a clause or endorsement to the effect that any such release
shall not adversely affect or impair said policies or prejudice the right of the
releasor to recover thereunder.

(c) In the event of fire or other casualty affecting all of any part of the
Building, if Landlord or Sublessor shall elect to terminate the Lease in
accordance with the provisions of Article XVII thereof, then this Sublease
automatically shall terminate as of the date the Lease is terminated. In the
event of a fire or other casualty affecting the Sublease Premises, then (i)
except as otherwise provided below, Sublessee shall be required to repair and
restore, but only to the extent of the proceeds of the insurance actually
maintained by Sublessee or required to be maintained by Sublessee under this
Sublease, and any deductible thereunder, all of Sublessee’s Improvements and all
decorations, trade fixtures, furnishings, equipment and personal property in the
Sublease Premises (including, without limitation, the furnishings and equipment
provided by Sublessor for Sublessee’s use pursuant to Section 16 hereof) (the
“Sublessee Repair Obligation”) and (ii) Landlord and Sublessor shall have the
respective repair obligations set forth in Article XVII of the Lease, except
that Sublessor shall not have any responsibility for the work included within
the Sublessee Repair Option.. If a fire or other casualty occurs in respect of
all or any part of the Building, Sublessor will provide to Sublessee a copy of
the “Restoration Notice” that Landlord is required to provide to Sublessor
pursuant to Section 17.1(b) of the Lease promptly after Sublessor’s receipt of
same. If such fire or other casualty affects the Sublease Premises, and (x)
either (1) such Restoration Notice states that the “Estimated Restoration Date”
is more than 60 days after the occurrence of such fire or other casualty, (2)
the casualty is of a nature that will not reasonably allow Sublessee (or
Sublessor, if Sublessor so elects as provided above in this Section 5(c)) to
complete the Sublessee Repair Obligation and, taking into account the repairs
that Landlord and Sublessor need to make, be able to recommence normal business
operations in the Sublease Premises within 90 days after the occurrence of such
fire or casualty, or (3) such fire or other casualty occurs within the last year
of the Sublease Term, and (y) in either case if such fire or casualty was not
caused by the negligence or willful misconduct of Sublessee or any affiliate of
Sublessee, any permitted subtenant or any other permitted occupant of the
Sublease Premises, and each of their respective direct or indirect partners,
officers, shareholders, directors, members, trustees, beneficiaries, servants,
employees, principals, contractors, licensees, agents, invitees or
representatives (each a “Sublessee Party”), and (z) if no default on the part of
Sublessee is then existing, then Sublessee shall be entitled to terminate this
Sublease, effective as of the date of such fire or other casualty, by giving
written notice of termination to Sublessor within forty-five (45) days after
Sublessor provides to Sublessee a copy of Landlord’s Restoration Notice. If
Sublessee so elects to terminate this Sublease, Sublessee shall remain liable
for all of its obligations and liabilities under this Sublease accruing up
through the date of such termination, except that Sublessee shall be entitled to
its set-off and abatement rights under Section 3(d) and Sublessee shall not be
required to perform the Sublessee Repair Obligation so long as Sublessee assigns
to Sublessor the proceeds of Sublessee’s property insurance in respect of such
fire or other casualty actually maintained by Sublessee or required to be
maintained by Sublessee under this Sublease, and pays to Sublessor the amount of
any deductible under such insurance.

 

-6-



--------------------------------------------------------------------------------

6. Compliance with Lease.

(a) Sublessor covenants that it shall comply with the terms, covenants and
conditions of the Lease in all material respects. Sublessee acknowledges that it
has read and examined a redacted copy of the Lease and (except for the
provisions thereof which were redacted) is fully familiar with the terms,
covenants and conditions on the Sublessor’s part to be performed thereunder, and
Sublessor and Sublessee agree that except as expressly set forth in this
Sublease, all of the unredacted terms, covenants and conditions of the Lease
which relate to the Sublease Premises, the use thereof, the conduct of the
Sublessor’s activities or operations therein or in the common areas of the
Building or the Project are incorporated herein by reference and made a part
hereof as if set forth in length and are hereby assumed by Sublessee and shall
be applicable to this Sublease with the same force and effect as if Sublessor
were the lessor under the Lease and Sublessee were the lessee thereunder, with
the exception that (i) Sublessee shall only pay Base Rent and Additional Rent to
Sublessor in such amounts and on such dates as are provided in this Sublease;
(ii) the Sublease Term is as set forth herein and references to the “Lease Term”
in the Lease shall be considered references to the Sublease Term; (iii)
references to the “Premises” in the Lease shall be considered references to the
Sublease Premises herein and references to the “Lease Commencement Date” in the
Lease shall be considered references to the Commencement Date hereunder; (iv)
Sublessee shall have no right to renew, extend or terminate the Sublease Term
except as expressly set forth in this Sublease, or to expand or contract the
Sublease Premises except as expressly set forth in this Sublease; (v) the
Sublease Premises are being subleased to Sublessee in their “as is” condition
and Sublessor shall have no obligation to make or contribute to the costs of any
alterations to prepare the same for occupancy by Sublessee (other than the
performance of Sublessor’s Work); (vi) Sublessee shall not be entitled to
receive any allowances or rent abatements provided for in the Lease except as
provided in Section 3(d) above; (vii) Sublessor shall not be liable for
performing any of the obligations of the Landlord; (viii) references in the
Lease to the expiration or sooner termination of the term of the Lease shall be
deemed to refer instead to the expiration or sooner termination of the Sublease
Term (except that the reference to the last 24 months of the Lease Term provided
in Section 12.1 of the Lease shall not be deemed to refer to the last 24 months
of the Sublease Term and instead shall mean and refer to the last six (6) months
of the Sublease Term); (ix) Sublessee shall not be responsible to comply with
any provisions of the Lease which were redacted and those provisions are not
incorporated herein; and (x) the provisions which are expressly excluded as
provided in Section 6(b) below shall not be a part of this Sublease. Sublessee
shall have no liability under this Sublease for any Hazardous Materials brought
onto the Project by Landlord or Sublessor.

(b) Notwithstanding any other provision of this Sublease to the contrary, the
following provisions of the Lease shall not be part of this Sublease: (i) any
provisions for the construction of any improvements to the Premises made by
Landlord for Sublessor; (ii) any provision pursuant to which Sublessor is
entitled to renew the Lease; (iii) any provision of the Lease that is personal
to Sublessor or not applicable to any assignees or sublessees of Sublessor; (iv)
any provisions relating to Sublessor’s right to make use of the Building roof
(other than Sublessor’s right to use the rooftop terrace as provided for in
Section 1(a) above); (v) any provisions granting to Sublessor any Building
exterior or monument signage; (vi) any provisions relating to storage areas
outside the Lease Premises used by Sublessor; (vii) the casualty (damage or
destruction) provisions which conflict with Section 5(c) above; (viii) the
security deposit and tenant improvement allowance provisions; (ix) the
provisions of Section 7.4 (Business Invitees) of the Lease; and (x) the
following provisions shall not apply to this Sublease: Article II, Article IV,
Section 5.1 (other than Section 5.1(b)), Section 9.1, Section 10.1(d), Section
14.8, the provisions of Section 14.10 which relate to Personal Terraces (as
defined in the Lease), the first sentence of Section 15.5, Section 25.3, Section
25.6, any provisions of Article XXV after Section 25.27, Articles XXVII, XXVIII,
XXIX, XXX, Rider No. 1, and Exhibit F. In addition, the terms of this Sublease
shall not include any of the discretionary elections and consents provided to
Sublessor under the Lease. The right to make all such elections and provide all
such consents shall be reserved solely to Sublessor, and

 

-7-



--------------------------------------------------------------------------------

Sublessor shall in no event be liable to Sublessee for any loss or damage
occasioned by or resulting from any elections made or consents given by
Sublessor as lessee under the Lease. In no event shall Sublessor be deemed to
have made any of the certifications, representations, warranties or
indemnifications made by the Landlord under the Lease.

7. Use.

(a) Sublessee shall use and occupy the Sublease Premises for general office use,
including ancillary uses thereto permitted by the Lease, in accordance with the
provisions of the Lease, and Sublessee shall not use or permit the use of the
Sublease Premises for any other purpose whatsoever. Sublessee shall be
responsible for obtaining a certificate of occupancy for Sublessee to use the
Sublease Premises (if one is required).

(b) Sublessee shall promptly provide Sublessor with notice of any change in the
name of Sublessee.

8. Indemnity.

(a) Sublessee agrees to indemnify Sublessor in accordance with the terms of
Section 13.1 of the Lease, as incorporated herein pursuant to Section 7(a)
above, which terms Sublessee agrees shall apply to Sublessee’s construction of
the Sublessee Improvements. Sublessee agrees that this Sublease is separate from
and subordinate in all respects to the Lease and to any agreement to which the
Lease is subject. In the event a default shall occur on the part of Sublessee
and shall be continuing, then Sublessor shall have the same rights and remedies
with respect to such default as are given to Landlord with respect to defaults
by Sublessor after the notice and applicable cure periods under this Sublease
(shortened by three days as provided in Section 17 below), all with the same
force and effect as though the provisions of the Lease with respect to defaults,
and the rights and remedies of Landlord in the event thereof, were set forth at
length herein. Sublessee acknowledges that if any default by Sublessee under
this Sublease or the provisions of the Lease incorporated herein results in
Landlord’s termination of any rights of Sublessor under the Lease that are
conditioned on the absence of default by Sublessor under the Lease, then
Sublessor’s damages shall include, without limitation, all of Sublessor’s
damages for loss of such rights. Any conflicts between the terms, covenants and
conditions of this Sublease and the Lease shall be resolved in favor of this
Sublease provided they are not prohibited by the express terms of the Lease.

(b) Sublessor shall not be liable to Sublessee for any damage to property or
bodily injury incurred by Sublessee except to the extent of the terms of Section
13.2 of the Lease.

9. Sublessor’s Option to Perform. If a default on the part of Sublessee shall
occur under this Sublease, Sublessor, without thereby waiving such default, may,
at Sublessor’s option, after 10 days’ notice to Sublessee, perform the same for
the account of Sublessee. If Sublessor makes any expenditures or incurs any
obligations for the payment of money, including attorneys’ fees and related
costs, in connection with curing Sublessee’s default, instituting, prosecuting
or defending any action or proceeding, by reason of any default of Sublessee
hereunder, such sums paid or obligations incurred, with interest thereon at the
rate of 1.5% per month, shall be paid by Sublessee to Sublessor as Additional
Rent within five days of rendition of any bill or statement to Sublessee
therefor.

10. Obligations of Landlord. So long as a default on the part of Sublessee shall
not be continuing, Sublessee shall be entitled to receive all services to be
rendered to Sublessor under the Lease insofar as such services pertain to the
Sublease Premises or to the Sublessor’s use thereof or the conduct of the
activities or operations therein or in the common areas of the Building and
shall be entitled to the

 

-8-



--------------------------------------------------------------------------------

benefit of all rights to be afforded to Sublessor under the Lease insofar as
such rights pertain to the Sublease Premises or to the use thereof or the
conduct of the activities or operations therein or in the common areas of the
Building. Except as otherwise specified herein (e.g., with respect to the fact
that Sublessee shall not be responsible for paying for “Operating Expenses”
under the Lease), Sublessee shall be responsible for all charges relating
thereto as provided in the Lease. Sublessor shall in good faith cooperate and
coordinate with Sublessee and Landlord, at its sole cost and expense, in using
commercially reasonable efforts to obtain Landlord’s performance under the Lease
should Sublessee provide notice to Sublessor of any deficiency or default by
Landlord, except that Sublessor shall not be required to commence any legal
proceedings or arbitration or terminate the Lease. Sublessor shall have no
liability of any nature whatsoever to Sublessee for Landlord’s failure to
perform or render such services, and shall look solely to Landlord for all such
services and shall not, under any circumstances, seek nor require Sublessor to
perform any of such services, nor shall Sublessee seek to recover on any claim
against Sublessor or sue Sublessor for any damages which may arise by reason of
Landlord’s default under the Lease (including, without limitation, Landlord’s
breach of a covenant of quiet enjoyment), or Landlord’s negligence, whether by
omission or commission. No such default of Landlord shall excuse Sublessee from
the performance of any of its obligations to be performed under this Sublease or
entitle Sublessee to terminate this Sublease or to reduce or abate or offset any
of the rents provided for in this Sublease except to the extent that Sublessor
is entitled to exercise such rights under the Lease as a result of such default
by Landlord.

11. Attornment.

(a) Sublessee agrees that if, by reason of default on the part of Sublessor
under the Lease, Landlord or any successor-in-interest to Landlord shall request
that Sublessee attorn to it as the direct tenant of Landlord or such
successor-in-interest under the terms and provisions of this Sublease, then
Sublessee shall attorn to Landlord or such successor-in-interest as its landlord
as the direct tenant of Landlord or such successor-in-interest under the terms
and provisions of this Sublease; in such event, Landlord or such
successor-in-interest shall not be liable to Sublessee for any defaults
theretofore committed by Sublessor and no such default shall give rise to any
rights of offset or deduction against the Base Rent and Additional Rent payable
under this Sublease.

(b) The provisions for attornment set forth above shall be self-operative and
shall not require the execution of any further instrument. However, if Landlord
or any such successor-in-interest requests a further instrument expressing such
attornment, Sublessee agrees to execute the same promptly.

12. Consent to Sublease. Landlord’s written consent to this Sublease is a
condition precedent to the effectiveness hereof. If such consent is not received
within sixty (60) days after the date of this Sublease, then this Sublease will
terminate and be of no further force and effect. In such event, neither party
shall have any rights against, or obligations to the other, except (i) those set
forth in any provisions of this Sublease that expressly survive termination of
this Sublease, and (ii) that Sublessor shall return all monies deposited
hereunder (including, without limitation, any advance Base Rent and the Security
Deposit).

13. Brokers. Sublessee covenants, warrants and represents to Sublessor that it
has not dealt with, or had any conversations or prior discussions with, any
broker, finder or similar person in connection with the subleasing of the
Sublease Premises except Savills Studley (the “Sublessee’s Broker”) and Jones
Lang LaSalle Brokerage, Inc. (“Sublessor’s Broker,” and together with
Sublessee’s Broker, the “Brokers”), and to its actual knowledge (i) there is no
broker, finder or similar person other than the Brokers who is entitled to claim
a commission, fee or other compensation in connection with this Sublease, and
(ii) there is no other broker, finder or similar person who was instrumental in
consummating this Sublease. Sublessor shall pay a commission to each of the
Brokers pursuant to

 

-9-



--------------------------------------------------------------------------------

separate agreements with each of the Brokers. Sublessee shall indemnify and hold
Sublessor harmless against and from all costs, expenses, damages and
liabilities, including reasonable attorneys’ fees and court costs, arising from
any claims for brokerage commissions, finder’s fees or other compensation if the
foregoing covenant, warranty and representation is untrue in any material
respect. The provisions of this Section 13 shall survive the expiration or
earlier termination of this Sublease.

14. Condition of Sublease Premises. Subject to Sublessor completing Sublessor’s
Work, Sublessee shall accept the Sublease Premises in their current “as-is”
condition. Sublessee acknowledges that, except as expressly set forth in this
Sublease, neither Sublessor, nor Sublessor’s agents, have made any
representations or warranties in regard to the Sublease Premises. The taking of
possession of the Sublease Premises by Sublessee shall be conclusive evidence
that Sublessee accepts the same “as-is” and that the Sublease Premises were in
good and satisfactory condition at the time such possession was taken.

15. Allowance; Sublessee Improvements.

(a) Sublessor shall provide a tenant improvement allowance of up to $99,280.00
(the “Allowance”) to be used by Sublessee for tenant improvements (both hard and
soft costs), telephone and data cabling, furniture, fixturing, interior suite
signage and moving expenses incurred within one year (except as otherwise set
forth below) after the Commencement Date (the “Sublessee Improvements”).
Sublessor shall fund the Allowance to Sublessee on a monthly basis, based on
invoices, receipts, lien waivers and other back-up documentation provided by
Sublessee and reasonably satisfactory to Sublessor. Except as otherwise set
forth below, to the extent that the total cost of the Sublessee Improvements
exceeds the Allowance, Sublessee shall pay the full amount of the excess. Any
portion of the Sublessee Improvement costs that has not been incurred within one
year after the Commencement Date shall not be available for disbursement to
Sublessee and shall be retained by Sublessor without any change in the other
terms of this Sublease. Notwithstanding the foregoing, if a default occurs and
Sublessee fails to cure such default as permitted hereunder, then Sublessor
shall have no further obligation to provide the Allowance.

(b) Prior to commencing work on the Sublessee Improvements, Sublessee shall
engage SKB Architects to prepare plans and specifications and a schedule for the
completion of the Sublessee Improvements (the “Plans and Specifications”). The
Plans and Specifications shall be prepared at Sublessee’s expense (although
subject to reimbursement from the Allowance) and submitted to Sublessor for its
approval (not to be unreasonably withheld) and the approval of Landlord pursuant
to the Lease (to the extent Landlord’s consent is required under the Lease).
Sublessor shall use all reasonable efforts to review and either approve or
request changes to the Plans and Specifications within 10 business days after
receiving them from Sublessor, and shall cooperate with Sublessee to obtain
Landlord’s approval or requested changes as soon as reasonably practical.

(c) Sublessee shall obtain at its expense (subject to reimbursement from the
Allowance) all licenses, permits and approvals for the Sublessee Improvements.
Sublessee shall engage a contractor reasonably approved by Sublessor (and
Landlord, if required by the Lease), to perform the work needed to construct the
Sublessee Improvements in accordance with the Plans and Specifications approved
by Landlord and Sublessor and the Building Code. Sublessee shall be responsible
for the cost of all permits, inspections, occupancy permits and corrective work
that may be required by the applicable building inspectors (subject to
reimbursement from the Allowance).

(d) Intentionally Deleted.

(e) All of the Sublessee Improvements shall be made in accordance with the
provisions of the Lease, including the provisions thereof regarding any
obligation to remove such

 

-10-



--------------------------------------------------------------------------------

improvements at the end of the Lease Term. Sublessor shall cooperate with
Sublessee to ascertain from Landlord, prior to construction of the Sublessee
Improvements, whether any of the Sublessee Improvements will need to be removed
at the end of the Lease Term, but Sublessee shall be responsible for removing
any of the Sublessee Improvements at the end of the Sublease Term, at
Sublessee’s expense, if required by Landlord pursuant to the Lease. Should the
Landlord charge any fees or costs on account of Sublessee’s work, Sublessee
shall pay Landlord for such amounts, or reimburse Sublessor for any such amounts
paid by Sublessor (subject to reimbursement from the Allowance). If any of the
Sublessee Improvements involve supplying greater capacities or different types
of electricity or other utilities to the Sublease Premises, Sublessee shall be
solely liable for paying for all costs of installing (subject to reimbursement
from the Allowance) and consuming same.

(f) Except for the Sublessee Improvements, Sublessee shall not make any
alterations, additions, improvements or renovations to or affecting the Sublease
Premises without the prior written consent of the Sublessor (which consent of
Sublessor shall not be unreasonably withheld) and the Landlord (to the extent
Landlord’s consent is required under the Lease). Any such alterations,
additions, improvements or renovations approved by Sublessor and the Landlord
(to the extent Landlord’s consent is required under the Lease) shall be
constructed, maintained and removed (if required by Landlord pursuant to the
Lease) by Sublessee at Sublessee’s sole cost and expense and in accordance with
the requirements of the Lease. In addition, if any such alterations, additions,
improvements or renovations involve supplying greater capacities or different
types of electricity or other utilities to the Sublease Premises, Sublessee
shall be solely liable for paying for all costs of installing and consuming
same. The contractor that Sublessee uses for any construction or tenant
improvements work in the Sublease Premises shall be subject to Sublessor’s
reasonable approval and to Landlord’s approval (if required under the Lease) in
accordance with the Lease. Notwithstanding anything in Sections 15(e) or (f) to
the contrary, if Landlord does not require removal of Sublessee Improvements or
Sublessee’s other approved alterations, additions, improvements or renovations,
then Sublessor shall likewise not require removal of same.

16. Furniture. Sublessor shall leave in the Sublease Premises in its current
as-is condition a portion of the furniture and equipment that are presently
located in the Sublease Premises. Sublessor and Sublessee shall agree on an
inventory of such portion of the furniture and equipment that is to remain in
the Sublease Premises, which Sublessee shall approve and execute on or prior to
the Commencement Date and all such portion of the furniture and equipment will
thereafter become the personal property of Sublessee. Sublessee shall remove all
such portion of the furniture and equipment in the Sublease Premises upon
expiration or earlier termination of the term of this Sublease.

17. Default. Notwithstanding anything contained in any provision of this
Sublease to the contrary, Sublessee agrees, with respect to the Sublease
Premises, to comply with and remedy any default claimed by Landlord under the
Lease and caused by any act or omission of Sublessee, within the period allowed
to Sublessor as tenant under the Lease minus three days (the “Sublessee Cure
Period”), even if such time period is shorter than the period otherwise allowed
in the Lease due to the fact that notice of default from Sublessor to Sublessee
is given after the corresponding notice of default from Landlord to Sublessor as
tenant under the Lease. Sublessor agrees to forward to Sublessee, promptly upon
receipt thereof by Sublessor, a copy of each notice of default received by
Sublessor in its capacity as tenant under the Lease. Sublessee agrees to forward
to Sublessor, promptly upon receipt thereof, copies of any notices received by
Sublessee with respect to the Sublease Premises from Landlord or from any
governmental authorities. In no event shall Sublessee be deemed to have a cure
period under this Sublease that is longer than any corresponding cure period in
the Lease.

 

-11-



--------------------------------------------------------------------------------

18. Security Deposit.

(a) Sublessee shall provide to Sublessor at execution of the Sublease a security
deposit in the amount of $97,625.32 (the “Security Deposit”).

(b) The Security Deposit shall be held by Sublessor, without liability for
interest, as security for the faithful performance and observance by Sublessee
of the terms, covenants and conditions of this Sublease. The Security Deposit
shall not be considered advance rent or a limit on Sublessee’s liability for any
breach of this Sublease or any indemnity obligation. In the event of a default
by Sublessee in respect of any of the terms, covenants and conditions of this
Sublease, including, but not limited to, the payment of Base Rent and Additional
Rent, Sublessor may use, apply or retain the whole or any part of the Security
Deposit to the extent required for the payment of any Base Rent and Additional
Rent or any other sum as to which Sublessee is in default or for any sum which
Sublessor may expend or may be required to expend by reason of Sublessee’s
default in respect of any of the terms, covenants and conditions of this
Sublease, including but not limited to, any damages or deficiency in the
re-letting of the Sublease Premises, whether such damages or deficiency accrued
before or after summary proceedings or other re-entry by Sublessor. To the
extent that Sublessor shall apply all or any portion of the Security Deposit as
provided above and this Sublease has not been terminated, Sublessee shall,
within five business days after written demand by Sublessor, pay to Sublessor a
sum sufficient to restore the Security Deposit to the full amount required by
this Section 18, and Sublessee’s failure to pay such amount within such time
shall constitute a default under this Sublease, in respect of which Sublessor
shall be entitled to exercise all of its right and remedies for nonpayment of
Base Rent. In the event that Sublessee shall fully and faithfully comply with
all of the terms, provisions, covenants and conditions of this Sublease, the
Security Deposit shall be returned to Sublessee after the date fixed as the end
of the Sublease and after delivery of entire possession of the Sublease Premises
to Sublessor in the condition required by this Sublease. In the event of an
assignment of Sublessor’s leasehold interest in the Sublease Premises, Sublessor
shall have the right to transfer the Security Deposit to the assignee and
Sublessor shall thereupon be released by Sublessee from all liability for the
return of the Security Deposit, and Sublessee agrees to look to the new
Sublessor solely for the return of the Security Deposit; and it is agreed that
the provisions hereof shall apply to every transfer or assignment made of the
Security Deposit to a new Sublessor. Sublessee further covenants that it will
not assign or encumber or attempt to assign or encumber the monies deposited
herein as security and that neither Sublessor nor its successors or assigns
shall be bound by any such assignment, encumbrance, attempted assignment or
attempted encumbrance.

19. Letter of Credit.

(a) At Sublessee’s election, in lieu of the cash Security Deposit required by
Section 18 of this Sublease, Sublessee may deliver to Sublessor with Sublessee’s
execution and delivery of this Sublease an irrevocable letter of credit payable
in either Washington, D.C. or New York City in the amount of the Security
Deposit, issued for the benefit of the Sublessor by a bank reasonably
satisfactory to Sublessor (the “Issuing Bank”); provided, however, if such
letter of credit provides that draws thereunder may be submitted to the Issuing
Bank by fax without the requirement to submit the original of credit or the
imposition of any requirements that would make the submission of such draws
materially more difficult than an in-person submission in Washington, D.C., then
such letter of credit may provide that in-person submission of draws thereunder
may be made in Scranton, Pennsylvania or Tampa, Florida. If, during the Sublease
Term, the Issuing Bank enters into any form of regulatory or governmental
receivership or other similar regulatory or governmental proceeding including,
without limitation, any receivership instituted or commenced by the Federal
Deposit Insurance Corporation (FDIC) or is otherwise declared insolvent or
downgraded by the FDIC or put on an FDIC “watchlist,” or if the financial
condition of the Issuing Bank changes in any other materially adverse way, as
reasonably determined by Sublessor, then Sublessee shall within 10 days after
written notice from Sublessor deliver

 

-12-



--------------------------------------------------------------------------------

to Sublessor a replacement letter of credit which meets the requirements of this
Section 19 and issued by a new Issuing Bank reasonably satisfactory to
Sublessor. Sublessee’s failure to do so within 10 days after written request of
Sublessor will constitute a default for which there will be no notice or cure
period, and will give Sublessor the immediate right, without further notice to
Sublessee, to draw upon such letter of credit. If Sublessee replaces such letter
of credit pursuant to the foregoing, Sublessor will, within 10 days after
Sublessor’s receipt of the replacement letter of credit, deliver to Sublessee
the letter of credit so replaced. Each letter of credit will be irrevocable for
the term of such letter of credit and will provide that it is automatically
renewable for a period ending not earlier than 60 days after the expiration of
the Sublease Term (the “Final L/C Expiration Date”) without any action
whatsoever on the part of Sublessor. However, the Issuing Bank will have the
right not to renew said letter of credit on written notice to Sublessor given
not less than 60 days before the expiration of the then current term thereof (it
being understood, however, that the privilege of the Issuing Bank not to renew
said letter of credit will not, in any event, diminish the obligation of
Sublessee to maintain such irrevocable letter of credit with Landlord through
the date which is 60 days after the expiration of the Sublease Term). Sublessee
must be the applicant of the letter of credit.

(b) The letter of credit must be issued by a bank reasonably satisfactory to
Sublessor, must be in the form of Exhibit B hereto, and must provide, among
other things, in effect that:

(i) Sublessor will have the right to draw down an amount up to the face amount
of the letter of credit upon the presentation to the Issuing Bank of Sublessor’s
sight draft;

(ii) The letter of credit will be honored by the Issuing Bank within one
business day after presentment;

(iii) In the event of a transfer of Sublessor’s leasehold interest in the Lease
Premises, Sublessor will have the right to transfer the letter of credit to the
transferee without the payment of any transfer fees, and thereupon the Sublessor
will, without any further agreement between the parties, be released by
Sublessee from all liability therefor, and it is agreed that the provisions
hereof shall apply to every transfer or assignment of said letter of credit to a
new Sublessor; and

(iv) If the expiration date of the letter of credit is a day on which the
issuer’s offices are closed, the expiration date shall automatically be extended
pursuant to Section 3.13 or Section 3.14 of International Standby Practices
ISP98 (International Chamber of Commerce Publication no. 590).

(c) Sublessor may draw upon the letter of credit at any time and from time to
time if:

(i) Sublessee has failed to fulfill one or more of its obligations under this
Sublease and failed to cure the same within any applicable notice and cure
period, in which case Sublessor shall not draw more than the amount that
Sublessor is entitled to apply from the Security Deposit pursuant to Section 18
above; or

(ii) the letter of credit held by Sublessor will expire earlier than the Final
L/C Expiration Date (whether by reason of a stated expiration date or a notice
of termination or non-renewal given by the Issuing Bank), and Sublessee fails to
deliver to Sublessor, at least 10 days prior to the expiration date of the
letter of credit then held by Sublessor, a renewal or substitute letter of
credit that is in effect and that complies with the requirements of this Section
19.

 

-13-



--------------------------------------------------------------------------------

(d) If, as a result of any such application of all or any part of the Security
Deposit, the amount available to be drawn under the letter of credit is less
than the amount of the required Security Deposit as set forth in Section 18,
Sublessee will forthwith provide Sublessor with additional letter(s) of credit
in an amount equal to the deficiency.

(e) Sublessee further covenants that it will not assign or encumber said letter
of credit or any part thereof and that neither Sublessor nor its successors or
assigns will be bound by any such assignment, encumbrance, attempted assignment
or attempted encumbrance.

(f) Without limiting the generality of the foregoing, if the letter of credit
expires earlier than 60 days after the expiration of the Sublease Term, or the
Issuing Bank notifies Sublessor that it will not renew the letter of credit,
Sublessor will accept a renewal thereof or substitute letter of credit (such
renewal or substitute letter of credit to be in effect not later than 10 days
prior to the expiration thereof), irrevocable and automatically renewable as
above provided to the Final L/C Expiration Date upon the same terms as the
expiring letter of credit or such other terms as may be acceptable to Sublessor.
However, if the letter of credit is not timely renewed or a substitute letter of
credit is not timely received, Sublessor may present such letter of credit to
the bank, in accordance with the terms of Section 19(c), and the entire sum
secured thereby will be paid to Sublessor, to be held by Sublessor as provided
in this Section 19 and as provided in Section 18 above. If Sublessee fails to
maintain the letter of credit in the amount and terms set forth in this Section
19, Sublessee must immediately deposit with Sublessor a replacement letter of
credit complying with the requirements of this Section 19, failing which the
Sublessor may present such letter of credit to the bank, in accordance with the
terms of this Section 19, and the entire sum secured thereby will be paid to
Sublessor, to be held by Sublessor as provided in this Section 19 and Section
18.

20. Notices. All notices required by, or provided in connection with, this
Sublease shall be sent by certified mail, return receipt requested, or by
nationally recognized overnight delivery service, or by personal delivery, to
the Sublessor at its address in the preamble of this Sublease, to the attention
of “Office Managing Partner,” with a copy to Sublessor at Hunton & Williams LLP,
951 East Byrd Street, Richmond, Virginia 23219, Att’n: Chief Administrative
Officer, and to Sublessee at 2200 Pennsylvania Avenue, N.W., Washington, DC
20037, Attn: Chief Executive Officer, with a copy to Sublessee at the Sublease
Premises, Attn: Legal Department. Either party may change its notice address by
providing notice of such new addresses by notice to the other party as provided
herein. Any notice sent in the manner provided herein shall be deemed to be
received three days after posting certified mail with the U.S. Postal Service,
or the business day after delivery of such notice to such overnight delivery
service, or upon personal delivery. Refusal to accept delivery shall constitute
receipt of any such notice.

21. Holdover. In the event Sublessee, or anyone claiming through or on behalf of
Sublessee, remains in possession of the Sublease Premises after the expiration
or earlier termination of this Sublease without the execution of a new sublease
or a direct lease with Landlord, (i) Sublessor shall be entitled to all of the
rights and remedies which are available to a landlord against a tenant holding
over after the expiration of a term, at law and in equity, and to such other
rights and remedies as may be provided for the Landlord in the Lease or the
Sublessor in this Sublease, and (ii) Sublessee, at the option of Sublessor,
shall be deemed to be occupying the Sublease Premises as a tenant from month to
month, at a monthly rental equal to 150% of the Base Rent that was payable for
the last month of the Sublease Term, plus the Additional Rent payable hereunder,
subject to all of the other terms of this Sublease insofar as the same are
applicable to a month-to-month tenancy. In addition, Sublessee shall be liable
to Sublessor for any damages (actual or consequential) that Sublessor incurs due
to Sublessee’s holdover and shall indemnify, defend and hold harmless Sublessor
for any claims or liabilities attributable to any such holding over.

 

-14-



--------------------------------------------------------------------------------

22. No Damages for Consents. The provisions of the Lease notwithstanding, and in
addition thereto, with respect to any provision of this Sublease which provides,
in effect, that Sublessor shall not unreasonably withhold or unreasonably delay
any consent or any approval, Sublessee shall, in no event, be entitled to make,
nor shall Sublessee claim any money damages by way of setoff, counterclaim or
defense, based upon any claim or assertion by Sublessee that Sublessor has
unreasonably withheld or unreasonably delayed any consent or approval if such
withholding or delay is due to the action or inaction of Landlord, in which
case, Sublessee’s sole remedy shall be an action or proceeding to enforce any
such provision, or for specific performance, injunction or declaratory judgment.

23. Costs. Whenever Sublessee requests the consent or approval of Sublessor
under this Sublease, Sublessee shall pay to Sublessor, as Additional Rent within
ten (10) days after demand therefor, all reasonable costs assessed by Landlord
against Sublessor resulting therefrom.

24. Assignments and Subletting. Sublessee may not further sublease or allow any
other person to use all or any portion of the Sublease Premises or assign,
mortgage, pledge or otherwise encumber all or any of Sublessee’s rights under
this Sublease without the prior written consent of both the Sublessor (which
consent by Sublessor shall not be unreasonably withheld, conditioned or delayed)
and Landlord (if and to the extent required by the Lease). In all events,
Sublessee shall comply with the provisions of Article VII (Assignment and
Subletting) of the Lease, and any event or transaction that requires the consent
of the Landlord under the Lease shall require the consent of the Sublessor under
this Sublease (which consent by Sublessor shall not be unreasonably withheld,
conditioned or delayed). Sublessor have the right, effective as of the date of
any proposed assignment or sublease requiring its consent, to (a) terminate this
Sublease with respect to an assignment; (b) recapture the space to be re-sublet
if more than 50% of the Sublease Premises is sublet (but only if Landlord
exercises its recapture rights), (c) intentionally deleted; or (d) approve or
not approve the proposed transfer (not to be unreasonably withheld, conditioned
or delayed), subject to all of Landlord’s rights under the Lease and Sublessor’s
rights under this Sublease. Notwithstanding the forgoing, but subject to the
provisions of the Lease, Sublessor’s consent shall not be required for
Sublessee’s assignment of this Sublease to a successor by merger, or the
purchaser of the stock or substantially all of the assets of Sublessee or to an
affiliate or subsidiary of Sublessee. In the event of a sublease or an
assignment by Sublessee that does not require Sublessor’s consent, Sublessee
shall provide to Sublessor written notice of such sublease or assignment.

25. Authorization.

(a) Sublessee hereby covenants, represents and warrants that Sublessee is a duly
organized and validly existing corporation under the laws of the State of
Delaware, that Sublessee has obtained, or prior to the commencement of its
business in the Sublease Premises shall obtain, all licenses, permits and
approvals to carry on its business in the District of Columbia, that the
person(s) executing this Sublease on behalf of Sublessee is a duly authorized
officer of Sublessee, that such person(s) are duly authorized to execute,
acknowledge and deliver this Sublease to Sublessor, confirmation thereof to be
received by Sublessee on or before June 17, 2016; and that this Sublease
constitutes the valid and binding agreement of Sublessee and is enforceable in
accordance with its terms. Sublessee shall provide copies of such documents as
Sublessor may require to evidence and confirm all of the foregoing.

(b) Sublessor hereby covenants, represents and warrants that Sublessor is a duly
organized and validly existing registered limited liability partnership under
the laws of the Commonwealth of Virginia, that Sublessor has obtained all
licenses, permits and approvals to carry on its business in the District of
Columbia, that the person(s) executing this Sublease on behalf of Sublessor are
duly authorized to execute, acknowledge and deliver this Sublease to Sublessee;
and that this Sublease constitutes the valid and binding agreement of Sublessor
and is enforceable in accordance with its terms. Sublessor shall provide copies
of such documents as Sublessee may require to evidence and confirm all of the
foregoing.

 

-15-



--------------------------------------------------------------------------------

26. Access to Sublease Premises. Subject to the applicable regulations of
Landlord and the terms of the Lease, Sublessee shall have access to the Sublease
Premises twenty-four (24) hours a day, seven (7) days a week. In addition to
Landlord’s access rights under the Lease, Sublessor shall have access to the
Sublease Premises to exercise its rights under Section 12.1 of the Lease as
incorporated herein upon 24 hours’ prior notice except in the case of emergency,
in which case Sublessor shall be entitled to immediate access.

27. Parking.

(a) Sublessor shall make available to Sublessee, from parking spaces available
to Sublessor under the Lease, one unreserved parking space in the Building
garage for each 1,500 rentable square feet within the Sublease Premises, rounded
to the nearest whole number. Sublessee will contract directly with the parking
garage operator for the parking contracts.

(b) Sublessee acknowledges that it is familiar with the provisions of the Lease
governing parking, and accepts full responsibility for complying with such
provisions. Sublessee shall pay all parking fees and charges imposed from time
to time by Landlord or the parking garage operator for any parking spaces used
by Sublessee. Sublessor shall comply with all parking regulations set forth in
the Lease or otherwise promulgated by Landlord.

28. Signage. Sublessor, at Sublessor’s cost and in accordance with the Lease,
shall provide Sublessee with one directory listing in the Building’s electronic
directory in the Building lobby, subject to Landlord’s rules and requirements.
Sublessee, at Sublessee’s cost and in coordination with Sublessor, shall have
the right to install one suite entry sign for the Sublease Premises in the 5th
Floor elevator lobby subject to and in accordance with the provisions of the
Lease. Immediately upon the execution of this Lease, Sublessor and Sublessee
shall coordinate such signage with each other and the Landlord. Nothing in this
provision shall preclude Sublessor from changing or adding additional signs in
such elevator lobby (provided that Sublessee’s sign is not affected) subject to
and in accordance with the Lease. At the end of the Sublease Term, Sublessee, at
Sublessee’s expense (or at Sublessor’s option, Sublessor, at Sublessee’s
reasonable expense) shall remove the sign from the elevator lobby and repair any
damage resulting from the installation or removal of such sign, and comply with
any provisions of the Lease pertaining to its sign.

29. Confidentiality. Sublessee agrees to keep the provisions of the Lease and
this Sublease, and all related correspondence, plans and other documents,
strictly confidential in accordance with the provisions of the Confidentiality
Agreement dated as of May 5, 2016 (the “Confidentiality Agreement”), between
Sublessor and Sublessee, the terms of which are incorporated herein as if set
forth in full herein, except that (i) the term “Information” as used in the
Confidentiality Agreement shall also include this Sublease and all related
correspondence, plans and other documents and (ii) notwithstanding the
provisions of Section 4 of the Confidentiality Agreement, the provisions of the
Confidentiality Agreement incorporated herein as provided above shall not be
deemed to have terminated with the termination of the Confidentiality Agreement
pursuant to such Section 4. The provisions of this Section 29 shall survive the
expiration or earlier termination of this Sublease for the maximum period
permitted by applicable law. Notwithstanding the foregoing, Sublessee, which is
a public company, may publicly disclose information in its quarterly, annual,
and other filings as is required by law to be disclosed in the periodic filings
required of public companies.

 

-16-



--------------------------------------------------------------------------------

30. Expansion Rights.

(a) Sublessee shall have a one-time right of first offer to lease any space on
the 5th Floor contiguous to the Sublease Premises that becomes available during
the Sublease Term (the “ROFO Space”). The ROFO Space shall be subject and
subordinate to all existing renewal and expansion rights granted to existing
tenants on the 5th Floor of the East Tower and to any need Sublessor shall have
for the ROFO Space. The ROFO Space will not be available unless (i) Sublessee
has not been in default beyond any applicable grace or cure period under the
Sublease within the twelve (12) month period immediately prior to the ROFO
notification, and (iii) Sublessee is occupying at least seventy-five percent
(75%) of the Sublease Premises.

(b) When Sublessor determines the date the ROFO Space will be or is available,
Sublessor shall notify Sublessee in writing, informing Sublessee of the
anticipated delivery date for the ROFO Space (the “ROFO Notice”). Sublessee
shall have ten (10) business days to elect to exercise its option to lease the
ROFO Space by written notice to Sublessor, which election shall be binding on
Sublessee. After the ROFO Notice has been provided to Sublessee, and either
accepted or declined by Sublessee, Sublessee thereafter shall no longer have any
right of first offer to any space on the 5th Floor. Upon receipt of Sublessee’s
written notice exercising its option to lease the ROFO Space, Sublessor and
Sublessee shall have thirty (30) days to negotiate mutually acceptable business
terms for the sublease of the ROFO Space. The rental terms for any ROFO Space
shall be one hundred percent (100%) of the then prevailing “Fair Market Rental
Rate” (as defined below) for comparable space in comparable buildings taking
into account all relevant factors. The parties agree that there shall be no
Tenant Improvement Allowance provided to Sublessee by Sublessor for the ROFO
Space.

(c) “Fair Market Rental Rate” shall mean Sublessor’s good faith determination of
the per square foot rental rate a typical office tenant in a first-class office
building of similar location, age, quality and condition to the Building in the
Washington, D.C. submarket (the “Submarket”) would, at that time, pay for the
ROFO Space or space comparable thereto, including lease concessions, free rent,
tenant improvement allowances and other incentives then being offered by
landlords to office tenants at similar office buildings in the Submarket
(subject to being equitably adjusted to reflect variations in circumstances and
other appropriate factors). Sublessor shall communicate its determination of
Fair Market Rental Rate, made in its sole discretion but in good faith as
aforesaid, to Sublessee as soon as practicable, but not later than fifteen (15)
days after Sublessee delivers notice of its intention to exercise the option to
lease the ROFO Space. If such rate is agreed upon by Sublessee, then the Fair
Market Rental Rate shall be equal to such rate and shall be binding and
conclusive upon the parties. Should Sublessee disagree with Sublessor’s
determination of Fair Market Rental Rate, then Sublessee shall notify Sublessor
of such disagreement within ten (10) business days after its receipt of
Sublessor’s determination. The Fair Market Rental Rate for the Premises shall
then be determined by a board of three (3) licensed commercial real estate
brokers, one of whom shall be named by the Sublessor, one of whom shall be named
by Sublessee, and the two so appointed shall select a third. Each real estate
broker so selected shall be licensed in the jurisdiction in which the Building
is located as a real estate broker specializing in the field of commercial
office leasing in the Washington, D.C. Submarket, having no less than ten (10)
years’ experience in such field, and recognized as ethical and reputable within
the field. Sublessor and Sublessee agree to make their appointments promptly
within ten (10) days after Sublessor’s receipt of Sublessee’s notice of such
disagreement, or sooner if mutually agreed upon. The two (2) brokers selected by
Sublessor and Sublessee shall promptly select a third broker within ten (10)
days after they both have been appointed, and each broker, within fifteen (15)
days after the third broker is selected, shall submit his or her determination
of the Fair Market Rental Rate. The Fair Market Rental Rate shall be the mean of
the two closest rental rate determinations. Sublessor and Sublessee shall each
pay the fee of the broker selected by it, and they shall share equally the
payment of the fee of the third broker.

 

-17-



--------------------------------------------------------------------------------

(d) The ROFO Space premises shall be delivered in its then “as-is” condition
with a rent free period of up to ninety (90) days for the purpose of
constructing any improvements to the ROFO Space premises.

(e) The right of first offer set forth in this Section 30, shall be personal to
Sublessee only, and shall not be transferrable to any assignee or sublessee,
even if permitted hereunder.

31. Miscellaneous Provisions.

(a) Headings used herein are for convenience only and shall not be construed to
limit or extend the meaning of any provision of this Sublease.

(b) The provisions of this Sublease are severable and, if any clause or
provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect only such
clause or provision or part thereof in such jurisdiction and shall not in any
manner affect such clause or provision in any other jurisdiction or any other
clause or provision of this Sublease in any jurisdiction.

(c) This Sublease shall be governed by and construed in accordance with the laws
of the jurisdiction in which the Sublease Premises are located, without regard
to conflicts of laws principles.

(d) This Sublease may be executed in two or more counterparts, each of which
shall be deemed an original and which together shall constitute one and the same
instrument.

(e) This Sublease constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior discussions,
understandings, agreements and negotiations between the parties hereto. This
Sublease shall not be modified or amended and no waiver of any provision hereof
shall be effective unless set forth in an instrument duly executed by the
parties hereto.

(f) The provisions of this Sublease shall extend to and shall bind and inure to
the benefit of the parties hereto and their respective heirs, personal
representatives, and permitted successors and assigns. If Sublessor transfers
its estate in the Sublease Premises, Sublessor shall thereafter be relieved of
all obligations of Sublessor expressed in this Sublease or implied by law,
except those arising out of a breach or default by Sublessor prior to such
transfer.

(g) One or more waivers of any covenant or condition by Sublessor shall not be
construed as a waiver of a further breach of the same or other covenant or
condition, and any consent or approval shall not be deemed to waive or render
unnecessary Sublessor’s consent or approval to any subsequent similar action.
Sublessor’s acceptance of Base Rent or Additional Rent during the continuance of
any breach of this Sublease shall not constitute a waiver of such breach. Any
payment by Sublessee of a lesser amount of Base Rent or Additional Rent than is
due shall be applied to such arrearage as Sublessor may designate irrespective
of any contrary designation by Sublessee and Sublessor’s acceptance of any such
payment shall not be deemed an accord and satisfaction or waiver of any default
by Sublessee, and shall be without prejudice to Sublessor’s right to pursue all
if its remedies.

(h) Notwithstanding any provision to the contrary contained in this Sublease,
Sublessee’s obligations to indemnify Sublessor hereunder shall survive the
expiration of the Sublease Term or any earlier termination of this Sublease.

 

-18-



--------------------------------------------------------------------------------

(i) TIME SHALL BE OF THE ESSENCE with regard to each date by which performance
is required by the parties under this Sublease.

(j) Sublessee hereby represents and warrants to Sublessor that: (i) Sublessee is
not, nor is it owned or controlled directly or indirectly by, any person, group,
entity or nation named on any list issued by OFAC pursuant to Executive Order
13224 or any similar list or by any law, order, rule or regulation or any
Executive Order of the President of the United States as a terrorist, “Specially
Designated National and Blocked Person” or other banned or blocked person (any
such person, group, entity or nation being hereinafter referred to as a
“Prohibited Person”; (ii) Sublessee is not (nor is it owned or controlled,
directly or indirectly, by any person, group, entity or nation which is) acting
directly or indirectly for or on behalf of any Prohibited Person; and (iii) from
and after the effective date of the above-referenced Executive Order, Sublessee
(and any person, group, or entity which Sublessee controls, directly or
indirectly) has not conducted nor will conduct business nor has engaged nor will
engage in any transaction or dealing with any Prohibited Person in violation of
the U.S. Patriot Act or any OFAC rule or regulation, including, without
limitation, the making or receiving of any contribution of funds, good or
services to or for the benefit of a Prohibited Person in violation of the U.S.
Patriot Act or any OFAC rule or regulation. In connection with the foregoing, it
is expressly understood and agreed that the representations and warranties
contained in this subsection shall be continuing in nature and shall survive the
expiration or earlier termination of this Sublease.

(k) This Sublease has been fully negotiated at arm’s length between Sublessor
and Sublessee, and Sublessor and Sublessee are fully informed with respect
thereto. No party shall be deemed the scrivener of this Sublease and the
provisions of this Sublease and the exhibits or schedules hereto shall be
construed as a whole according to their common meaning and not strictly for or
against either Sublessor or Sublessee.

32. Waiver of Jury Trial. INSOFAR AS PERMITTED BY LAW, SUBLESSOR AND SUBLESSEE
HEREBY EXPRESSLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING OR
COUNTERCLAIM BETWEEN THE PARTIES HERETO, OR THEIR SUCCESSORS OR PERMITTED
ASSIGNS, ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS SUBLEASE OR ANY OF ITS
PROVISIONS, SUBLESSEE’S USE OR OCCUPANCY OF THE PREMISES, AND/OR CLAIM OF INJURY
OR DAMAGE. THE PROVISIONS OF THIS SECTION 32 SHALL SURVIVE THE EXPIRATION OR
EARLIER TERMINATION OF THIS SUBLEASE.

33. Notice. THIS DOCUMENT DOES NOT CONSTITUTE AN ACTUAL OR IMPLIED OFFER OR
ACCEPTANCE OF AN OFFER TO SUBLEASE THE PREMISES. THIS DOCUMENT SHALL NOT BE
BINDING ON ANY PERSON OR ENTITY UNLESS AND UNTIL IT IS DULY EXECUTED BY AND
DELIVERED TO EACH PARTY TO THIS DOCUMENT.

34. Quiet Enjoyment. Sublessor covenants that if Sublessee shall pay all Base
Rent and Additional Rent due from Sublessee under this Sublease when the same
shall be due and perform all of the covenants of Sublessee set forth herein,
Sublessee shall, during the Sublease Term, freely, peaceably and quietly occupy
and enjoy the full possession of the Sublease Premises without molestation or
hindrance by Sublessor or any party claiming by or through Sublessor, subject to
the provisions of this Sublease.

35. Non-Recourse. Sublessee acknowledges that Sublessor is a Virginia registered
limited liability partnership and agrees that, notwithstanding anything to the
contrary provided in this Sublease, (a) no present, future or past partner,
officer, member or employee of Hunton & Williams LLP or any successor of Hunton
& Williams LLP that is a natural person, (b) natural person that is an owner of
a

 

-19-



--------------------------------------------------------------------------------

professional corporation that is a present, future or past partner or member of
Hunton & Williams LLP or any successor of Hunton & Williams LLP, and (c) no
professional corporations that are a present, future or past partner or member
of Hunton & Williams LLP or any successor of Hunton & Williams LLP, and none of
the estates, beneficiaries or family members of any of the foregoing, shall have
any personal liability to Sublessee for any of the obligations of Sublessor
under this Sublease. Sublessor (including any successor in interest as tenant
under the Lease) shall be solely and exclusively liable for all of the
obligations of Sublessor under this Sublease.

36. Representations of Sublessor. Sublessor hereby represents that (i) to its
knowledge, neither Sublessor nor Landlord are in default under the Lease, and
(ii) there is no litigation pending or to Sublessor’s knowledge threatened which
would, if adversely determined, affect the ability of Sublessor to enter into
this Sublease or perform its obligations or the ability of Landlord to consent
to this Sublease.

37. Damages. Notwithstanding anything herein to the contrary and except as
provided in Section 21 above, each party’s liability under this Sublease shall
be limited to actual damages, not consequential damages.

[The rest of this page is blank; signature page follows.]

 

-20-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sublessor and Sublessee have executed this Sublease as of
the date first above written.

 

SUBLESSOR: HUNTON & WILLIAMS LLP, a Virginia registered limited liability
partnership By:  

/s/ Daniel M. Campbell

Print name:  

Daniel M. Campbell

Title:  

Partner

SUBLESSEE: VANDA PHARMACEUTICALS INC., a Delaware corporation By:  

/s/ Mihael H. Polymeropoulos

Print name:  

Mihael H. Polymeropoulos

Title:   Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A: 2200 Penn Floor Plan – 5th Floor

9,928 RSF shown below in blue:

 

LOGO [g196712g0727015140757.jpg]

 

-22-



--------------------------------------------------------------------------------

Exhibit B Form of Letter of Credit

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                     

ISSUE DATE:                     

ISSUING BANK:

SILICON VALLEY BANK

3003 TASMAN DRIVE

2ND FLOOR, MAIL SORT HF210

SANTA CLARA, CALIFORNIA 95054

BENEFICIARY:

HUNTON & WILLIAMS LLP DC 20037

2200 Pennsylvania Avenue NW, Suite 300-E

WASHINGTON DC 20037

APPLICANT:

VANDA PHARMACEUTICALS INC

2200 PENNSYLVANIA AVENUE NW

SUITE 300-E

WASHINGTON DC 20037

 

AMOUNT:    US $97,625.32 (NINTY SEVEN THOUSAND SIX HUNDRED TWENTY FIVE AND
32/100 U.S. DOLLARS) EXPIRATION DATE:                         (ONE YEAR FROM
ISSUANCE) LOCATION:    SANTA CLARA, CALIFORNIA

DEAR SIR/MADAM:

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF IN
         YOUR FAVOR AVAILABLE BY YOUR DRAFTS DRAWN ON US AT SIGHT IN THE FORM OF
EXHIBIT “A” ATTACHED AND ACCOMPANIED BY THE FOLLOWING DOCUMENTS:

 

1. THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENT(S), IF ANY.

 

2. BENEFICIARY’S SIGNED STATEMENT STATING AS FOLLOWS:

“AN EVENT OF DEFAULT (AS DEFINED IN THE SUBLEASE) HAS OCCURRED BY
                     AS SUBTENANT UNDER THAT CERTAIN SUBLEASE AGREEMENT BETWEEN
SUBTENANT, AND                      AS SUBLANDLORD.”

PARTIAL DRAWS AND MULTIPLE PRESENTATIONS ARE ALLOWED.

THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE
UNLESS AT LEAST 60 DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE WE SEND YOU A

 

PAGE 1

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.”

 

 

     

 

   APPLICANT’S SIGNATURE(s)       DATE   



--------------------------------------------------------------------------------

NOTICE BY REGISTERED MAIL OR OVERNIGHT COURIER SERVICE AT THE ABOVE ADDRESS (OR
ANY OTHER ADDRESS INDICATED BY YOU, IN A WRITTEN NOTICE TO US THE RECEIPT OF
WHICH WE HAVE ACKNOWLEDGED, AS THE ADDRESS TO WHICH WE SHOULD SEND SUCH NOTICE)
THAT THIS LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND THE CURRENT EXPIRATION
DATE. IN NO EVENT SHALL THIS LETTER OF CREDIT BE AUTOMATICALLY EXTENDED BEYOND
                    . IN THE EVENT OF SUCH NOTICE OF NON-EXTENSION, YOU MAY DRAW
HEREUNDER WITH A DRAFT STATED ABOVE AND ACCOMPANIED BY THIS ORIGINAL LETTER OF
CREDIT AND AMENDMENT(S), IF ANY, ALONG WITH YOUR SIGNED STATEMENT STATING THAT
YOU HAVE RECEIVED A NON-EXTENSION NOTICE FROM SILICON VALLEY BANK AND YOU HAVE
NOT RECEIVED A REPLACEMENT LETTER OF CREDIT ACCEPTABLE TO YOU.

THIS LETTER OF CREDIT IS TRANSFERABLE ONE OR MORE TIMES, AT NO CHARGE TO ANY
TRANSFEREE OF BENEFICIARY, BUT IN EACH INSTANCE ONLY TO A SINGLE BENEFICIARY AS
TRANSFEREE AND ONLY UP TO THE THEN AVAILABLE AMOUNT, ASSUMING SUCH TRANSFER TO
SUCH TRANSFEREE WOULD BE IN COMPLIANCE WITH THEN APPLICABLE LAW AND REGULATION,
INCLUDING BUT NOT LIMITED TO THE REGULATIONS OF THE U. S. DEPARTMENT OF TREASURY
AND U. S. DEPARTMENT OF COMMERCE. AT THE TIME OF TRANSFER, THE ORIGINAL LETTER
OF CREDIT AND ORIGINAL AMENDMENT(S), IF ANY, MUST BE SURRENDERED TO US AT OUR
ADDRESS INDICATED IN THIS LETTER OF CREDIT TOGETHER WITH OUR TRANSFER FORM
ATTACHED HERETO AS EXHIBIT “B” DULY EXECUTED. THE CORRECTNESS OF THE SIGNATURE
AND TITLE OF THE PERSON SIGNING THE TRANSFER FORM MUST BE VERIFIED BY
BENEFICIARY’S BANK. NO FEES, CHARGES, REIMBURSEMENT WILL BE IMPOSED ON YOU OR
SUCH TRANSFEREE IN CONNECTION WITH SUCH TRANSFER, NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN ANY TRANSFER FORM ATTACHED TO THIS LETTER OF CREDIT.

APPLICANT SHALL PAY OUR TRANSFER FEE OF  1⁄4 OF 1% OF THE TRANSFER AMOUNT
(MINIMUM US$250.00) UNDER THIS LETTER OF CREDIT.

DRAFT(S) AND DOCUMENTS MUST INDICATE THE NUMBER AND DATE OF THIS LETTER OF
CREDIT.

ALL DEMANDS FOR PAYMENT SHALL BE MADE BY PRESENTATION OF THE ORIGINAL
APPROPRIATE DOCUMENTS ON A BUSINESS DAY AT OUR OFFICE (THE “BANK’S OFFICE”) AT:
SILICON VALLEY BANK, 3003 TASMAN DRIVE, SANTA CLARA, CA 95054, ATTENTION:
STANDBY LETTER OF CREDIT NEGOTIATION SECTION

FACSIMILE PRESENTATIONS ARE PERMITTED. SHOULD BENEFICIARY WISH TO MAKE
PRESENTATIONS UNDER THIS LETTER OF CREDIT ENTIRELY BY FACSIMILE TRANSMISSION IT
NEED NOT TRANSMIT THIS LETTER OF CREDIT AND AMENDMENT(S), IF ANY. EACH FACSIMILE
TRANSMISSION SHALL BE MADE AT: (408) 496-2418 OR (408) 969-6510 ; AND
SIMULTANEOUSLY UNDER TELEPHONE ADVICE TO: (408) 654-6274 OR (408) 654-7716,
ATTENTION: STANDBY LETTER OF CREDIT NEGOTIATION SECTION WITH ORIGINALS TO FOLLOW
BY OVERNIGHT COURIER SERVICE; PROVIDED, HOWEVER, THE BANK WILL DETERMINE HONOR
OR DISHONOR ON THE BASIS OF PRESENTATION BY FACSIMILE ALONE, AND WILL NOT
EXAMINE THE ORIGINALS. IN ADDITION, ABSENCE OF THE AFORESAID TELEPHONE ADVICE
SHALL NOT AFFECT OUR OBLIGATION TO HONOR ANY DRAW REQUEST.

IF THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT NO.SVBSF          IS LOST,
STOLEN OR DESTROYED, WE WILL ISSUE YOU A “CERTIFIED TRUE COPY” OF THIS STANDBY
LETTER OF

 

 

PAGE 2

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.”

 

 

     

 

   APPLICANT’S SIGNATURE(s)       DATE   



--------------------------------------------------------------------------------

CREDIT NO.SVBSF          UPON OUR RECEIPT OF YOUR INDEMNITY LETTER TO SILICON
VALLEY BANK WHICH WILL BE SENT TO YOU UPON OUR RECEIPT OF YOUR WRITTEN REQUEST
THAT THIS STANDBY LETTER OF CREDIT NO.SVBSF          IS LOST, STOLEN, OR
DESTROYED. IF THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT NO. SVBSF         
IS MUTILATED, WE WILL ISSUE YOU A REPLACEMENT STANDBY LETTER OF CREDIT WITH THE
SAME NUMBER, DATE AND TERMS AS THE ORIGINAL UPON OUR RECEIPT OF THE MUTILATED
STANDBY LETTER OF CREDIT.

WE HEREBY AGREE WITH THE BENEFICIARY THAT DRAFTS DRAWN UNDER AND IN ACCORDANCE
WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT WILL BE DULY HONORED UPON
PRESENTATION TO US ON OR BEFORE THE EXPIRATION DATE OF THIS LETTER OF CREDIT OR
ANY AUTOMATICALLY EXTENDED EXPIRATION DATE.

IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT REQUEST
THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER BANK, WE
WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A U.S. REGULATED BANK, AND WE
AND/OR SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER SPECIFIED IN SUCH
INSTRUCTIONS EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY DIFFERENT FROM THE
INTENDED PAYEE.

THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES (ISP98),
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 590.

 

 

     

 

   AUTHORIZED SIGNATURE       AUTHORIZED SIGNATURE   

 

PAGE 3

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.”

 

 

     

 

   APPLICANT’S SIGNATURE(s)       DATE   



--------------------------------------------------------------------------------

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                     

EXHIBIT A

 

                DATE:                          REF. NO.
                                                               AT SIGHT OF THIS
DRAFT                       PAY TO THE ORDER OF
                                                          US$
                                                US DOLLARS
                                         
                                         
                                                               

        DRAWN UNDER SILICON VALLEY BANK, SANTA CLARA, CALIFORNIA, STANDBY

        LETTER OF CREDIT NUMBER NO.                      DATED
                    

        

        TO: SILICON VALLEY BANK

                  3003 TASMAN DRIVE

                  SANTA CLARA, CA 95054

    

 

 

(BENEFICIARY’S NAME)

 

 

        Authorized Signature

                    

GUIDELINES TO PREPARE THE DRAFT

 

1. DATE: ISSUANCE DATE OF DRAFT.

 

2. REF. NO.: BENEFICIARY’S REFERENCE NUMBER, IF ANY.

 

3. PAY TO THE ORDER OF: NAME OF BENEFICIARY AS INDICATED IN THE L/C (MAKE SURE
BENEFICIARY ENDORSES IT ON THE REVERSE SIDE).

 

4. US$: AMOUNT OF DRAWING IN FIGURES.

 

5. USDOLLARS: AMOUNT OF DRAWING IN WORDS.

 

6. LETTER OF CREDIT NUMBER: SILICON VALLEY BANK’S STANDBY L/C NUMBER THAT
PERTAINS TO THE DRAWING.

 

7. DATED: ISSUANCE DATE OF THE STANDBY L/C.

 

8. BENEFICIARY’S NAME: NAME OF BENEFICIARY AS INDICATED IN THE L/C.

 

9. AUTHORIZED SIGNATURE: SIGNED BY AN AUTHORIZED SIGNER OF BENEFICIARY.

 

PAGE 4

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.”

 

 

     

 

   APPLICANT’S SIGNATURE(s)       DATE   



--------------------------------------------------------------------------------

IF YOU HAVE QUESTIONS RELATED TO THIS STANDBY LETTER OF CREDIT PLEASE CONTACT US
AT                     .

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                     

EXHIBIT B

TRANSFER FORM

DATE:                     

 

TO: SILICON VALLEY BANK           3003 TASMAN DRIVE    RE: IRREVOCABLE STANDBY
LETTER OF CREDIT        SANTA CLARA, CA 95054    NO.                      ISSUED
BY        ATTN:INTERNATIONAL DIVISION.    SILICON VALLEY BANK, SANTA CLARA
       STANDBY LETTERS OF CREDIT    L/C AMOUNT:                     

 

GENTLEMEN: FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY
TRANSFERS TO:   (NAME OF TRANSFEREE)   (ADDRESS)

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECTLY TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

SINCERELY,

 

 

(BENEFICIARY’S NAME)

 

(SIGNATURE OF BENEFICIARY)

 

(NAME AND TITLE)

 

SIGNATURE AUTHENTICATED

         

The name(s), title(s), and signature(s) conform to that/those on file with us
for the company and the signature(s) is/are authorized to execute this
instrument.

 

     (Name of Bank)          

 

          (Address of Bank)          

 

         

(City, State, ZIP Code)

 

    

 

 

PAGE 5

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.”

 

 

     

 

   APPLICANT’S SIGNATURE(s)       DATE   